DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 9-19, 22-23, 26-36, 39-40, 43-53, 56-57, 60-68 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant’s submission of prior art, Jiang et al., US Patent Application Publication Number 2019/0268726 (hereinafter Jiang).
Regarding claims 1, 12, 18, 29, 35, 46, 52, and 63, Jiang discloses a method of operating a wireless node, comprising: receiving measurement data associated with one or more sidelink positioning measurements between a pedestrian user equipment (PUE) and one or more vehicle user equipments (VUEs) [fig. 8: refs. 802, 804; paragraph 0083]; determining a positioning estimate for the PUE based at least in part on the received measurement data [fig. 8: ref. 806; paragraph 0083]; and transmitting the positioning estimate to the PUE, at least one VUE, or a combination thereof [fig. 8: ref. 810; paragraph 0085].
Regarding claims 2, 19, 36, and 53, Jiang discloses wherein the positioning estimate is transmitted via one or more unicast messages to the PUE, the one or more VUEs, or a combination thereof, or wherein the positioning estimate is broadcast to the PUE and the one or more VUEs [paragraph 0079]
Regarding claims 5, 22, 39, and 56, Jiang discloses detecting a triggering event, wherein the positioning estimate is transmitted in response to the detected triggering event [paragraph 0057].
Regarding claims 6, 23, 40, and 57, Jiang discloses wherein the triggering event comprises a variance in newer measurement data relative to older measurement data exceeding a variance threshold, or wherein the triggering event comprises the measurement data from the one or more VUEs being associated with the PUE for a first time [paragraph 0057].
Regarding claims 9, 26, 43, and 60, Jiang discloses transmitting a positioning signal to the PUE, wherein the measurement data further includes measurement information associated with one or more measurements of the positioning signal by the PUE [paragraphs 0083-0084].
Regarding claims 10, 27, 44, and 61, Jiang discloses performing one or more positioning measurements on a positioning signal from the PUE, wherein the positioning estimate is further based on the one or more positioning measurement on the positioning signal [paragraphs 0083-0084].
Regarding claims 11, 28, 45, and 62, Jiang discloses wherein the wireless node corresponds to a roadside unit (RSU), a lead PUE, or a lead VUE [paragraphs 0066, 0079].
Regarding claims 13, 30, 47, and 64, Jiang discloses wherein the UE corresponds to the PUE, and wherein the first sidelink positioning signal is received at the PUE from the VUE [fig. 7: ref. 702].
Regarding claims 14, 31, 48 and 65, Jiang discloses transmitting a second sidelink positioning signal to the VUE, wherein the positioning estimate is further based on one or more second measurements performed on the second sidelink positioning signal by the VUE [paragraphs 0081, 0083].
Regarding claims 15, 32, 49, and 66, Jiang discloses wherein the UE corresponds to the VUE, and wherein the first sidelink positioning signal is received at the VUE from the PUE [paragraphs 0083-0084].
Regarding claims 16, 33, 50, and 67, Jiang discloses transmitting a second sidelink positioning signal to the PUE, wherein the positioning estimate is further based on one or more second measurements performed on the second sidelink positioning signal by the PUE [paragraphs 0083-0084].
Regarding claims 17, 34, 51, and 68, Jiang discloses wherein the wireless node corresponds to a roadside unit (RSU), a lead PUE, or a lead VUE [paragraphs 0066, 0079].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 20, 21, 37, 38, 54, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang.
Regarding claims 3, 4, 20, 21, 37, 38, 54, and 55, Jiang does not specifically disclose receiving, from a given VUE among the one or more VUEs, an on-demand request for the positioning estimate for the at least the PUE, wherein the transmission is triggered in response to the on-demand request or receiving, from a given VUE among the one or more VUEs, a request for a series of positioning estimates for the at least the PUE to be transmitted at a given periodicity, wherein the positioning estimate is transmitted as part of the requested series of positioning estimates.  However, the Examiner takes Official Notice that requesting positioning information for nearby devices is well known in the art.  At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Jiang to include these features.  The motivation for this modification would have been to provide position updates as needed in order to avoid collisions or accidents.

Allowable Subject Matter
Claims 7-8, 24-25, 41-42, and 58-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Beauchamp, WO 2019/213763, discloses a method and system for vehicle to pedestrian collision avoidance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
April 27, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644